Title: Thomas Jefferson to Linn Banks and Edward Watts, 20 November 1818
From: Jefferson, Thomas
To: Watts, Edward,Banks, Linn


          
            Sir
            Monticello 
				  Nov. 20. 1818.
          
          The Commissioners appointed under the act of the last General assembly for appropriating a part of the revenue of the literary fund, and for other purposes, met according to law, at the Rockfish gap, on the 1st day of August last, and having continued their session by adjournments until the 4th day of that month, agreed to a Report, which being signed in Duplicates, individually and unanimously, by all the members who attended, they instructed me to transmit to the Speakers of both houses of legislature.   in obedience to that instruction, I now inclose one of the sd original reports, with a copy of their journal, and of the documents exhibited and left in their possession.
          Some of the outstanding subscription papers therein mentioned, have been returned with additional subscriptions to the amount of 2650. Dollars and an additional purchase has been made of 48¾ acres of land adjoining the site of the Central College, necessary to the probable extent of buildings should that be adopted, as proposed by the Report, for the site of the University; which circumstances having taken place since the date of the Report, I have deemed it a duty to mention as supplementory to it.
          I have the honor to be with sentiments of the highest respect and consideration, Sir
          
            Your most obedient and most humble servant
            Th: Jefferson
          
        